DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;

(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.

Claims 1-11, 13-16 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 2007/0049431 A1) in view of Deschesnes (US 2010/0285907 A1).

With Regards To:
1. (Currently amended) Meyers teaches A lacrosse training device See Abstract comprising: an elongated shaft retaining a free flowing sliding mass See Figure 11 and [0035] noting the weight that slides between two stops with springs therebetween. moving axially collinear with a length of said shaft.  Deshchesnes teaches stops external to the elongated shaft See Figure 1A noting 42 which is a stop external to the stick.  34 can also be considered a stop.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Meyers to include the external stops as taught by Deschesnes to provide a que to the user while swinging the sports implement.  (See [0094])  Furthermore, it has been held that the omission of an element and its function is obvious if the function of the element is not desired.  See In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).  As such, the removal of the biasing elements of Meyers (see 23 and 24) would be an obvious choice to one of ordinary skill in the art.

2. (Previously presented) The lacrosse training device of claim 1, said stops further comprising one or more adjustable stop locations along an exterior length of the elongated shaft for limiting the movement of said sliding mass along the exterior length.  See Deschesnes noting Figure 1A noting item 42.  The coil spring can be shortened or replaced with a small spring which makes such adjustable.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Meyers to include the stops as taught by Deschesnes to provide a que to the user while swinging the sports implement.  (See [0094])

3. (Previously presented) The lacrosse training device of claim 1, further comprising: an extension shaft affixed to and extending from said elongated shaft along a portion of the length; wherein said sliding mass is constrained by said stops about said extension shaft.  See Deschesnes Figure 1A noting item 27 which includes an extension shaft.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Meyers to include the stops as taught by Deschesnes to provide a que to the user while swinging the sports implement.  (See [0094])

4. (Previously presented) The lacrosse training device of claim 2, further comprising: an extension shaft affixed to and extending from said elongated shaft along a portion of the length; wherein 2Utility PatentSer. No. 16/361,289said sliding mass is constrained by said stops about said extension shaft. See Deschesnes Figure 1A noting item 27 which includes an extension shaft.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Meyers to include the stops as taught by Deschesnes to provide a que to the user while swinging the sports implement.  (See [0094])

5. (Original) A method of developing lacrosse skills comprising: obtaining a lacrosse training device of Claim 1; moving the slidable mas along an axis of the elongated shaft to simulate a ball’s freedom of motion in actual play conditions with enough force to overcome a shock absorbing feature so that it can strike the distal stop with adequate force to produce the desired audible and tactile feedback.  See claim 1 wherein the examiner considers the method of using such to be inherent with the prior arts disclosure.  See Deschesnes [0094] with regards to the moving of the slidable mass along its axis with audible and/or tactile feedback.  The remainder of the method steps are considered to be taught by the prior art and are seen to be directed towards the intended use of the device.  Limitations such as to simulate a ball’s freedom of motion in actual play conditions are relative to the effect on the user.   If the same structure is provide through the prior art then these limitations can be met by the cited prior art.

6. (Previously presented) The lacrosse training device of claim 1, wherein adjustability of the stop locations allows flexibility of the sliding mass distance to correspond with the physical height of a user, a skill level of a user or a specific player position.  See Deschesnes noting Figure 1A noting item 42.  The coil spring can be shortened or replaced with a small spring which makes such adjustable.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Meyers to include the stops as taught by Deschesnes to provide a que to the user while swinging the sports implement.  (See [0094])

7. (Previously presented) Meyers teaches A sports training apparatus for practicing lacrosse See Abstract comprising: an elongate shaft formed of a rigid member extending along a length between a gripping portion at a proximal end and incorporating a slide portion at a distal end; a first stop secured at or near the distal end; a second stop secured proximal to said first stop; a free flowing slidable mass retained on said elongated shaft between said first stop and said second stop; said slidable mass has a weight and a center of gravity selected to replicate a release motion of a lacrosse ball.  See Meyers See Figure 11 and [0035] noting the weight that slides between two stops with springs therebetween.  Deschesnes teaches the stops are external to the shaft.  See Figure 1A noting 42 which is a stop external to the stick.  34 can also be considered a stop.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Meyers to include the external stops as taught by Deschesnes to provide a que to the user while swinging the sports implement.  (See [0094])

8. (Original) The sports training apparatus of claim 7, further comprising: an axial extension incorporating the slide portion at the distal end; said first stop secured to said axial extension at or near the distal end; said second stop secured to said elongate shaft, the axial extension or produced by the top of the elongate shaft; and said slidable mass on said axial extension between said first stop and said second stop.  See Deschesnes Figure 1A noting the axial extension of 27 and the stop 34.  The slidable mass of 24 slides between the two stops.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Meyers to include the external stops as taught by Deschesnes to provide a que to the user while swinging the sports implement.  (See [0094])

9. (Original) The sports training apparatus of claim 1, further comprising a kit wherein the slidable mass and stops are selectively removable from said elongate shaft.  See Deschesnes noting Figure 1A.  As the stops and mass are external to the shaft the examiner considers such to encompass a kit.  Further, such are removable from the shaft.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Meyers to include the external stops as taught by Deschesnes to provide a que to the user while swinging the sports implement.  (See [0094])


10. (Previously presented) The sports training apparatus of claim 9, wherein at least said first stop is adjustably secured at different locations laterally along said elongated rigid member.  See Deschesnes noting Figure 1A and the 27 stop.  As noted supra, the spring can be changed which would allow for such to be adjustable secured at different locations along 16.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Meyers to include the external stops as taught by Deschesnes to provide a que to the user while swinging the sports implement.  (See [0094])  Reference In Re Stevens where it was held that adjustability, where needed, is not a patentable advance.  (In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954))

11. (Previously presented) A sports training apparatus of claim 9, wherein said slidable mass further has a weight equal to or greater than that of a lacrosse ball.  See Deschesness noting item 22.  Reference [0028] which speaks of the different values for the weight.  The examiner notes that the amount of weight is a result effective variable as defined in [0028] of Deschesnes.  In Re Aller states that "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  (See MPEP 2144.05 II)  As such, it would have been obvious to one skilled in the art, at the time of the invention, to modify Meyers and/or Deschesnes to have the weight equal to or greater than that of a lacrosse ball to obtain optimal ranges by routine experimentation. It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Meyers to include the teaching of Deschesnes to provide a que to the user while swinging the sports implement.  (See [0094])

12. (Cancelled)  

13. (Original) The sports training apparatus of claim 8 wherein said axial extension can incorporate angles between 5 degrees and 85 degrees.  See Deschesnes Figure 7 noting the angle theta referencing the datum 73.  See [0077].  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Meyers to include the teaching of Deschesnes to provide a que to the user while swinging the sports implement.  (See [0094])

14. (Previously presented) A sports training apparatus of claim 8, comprising: said elongate shaft further forms the axial extension at an angle extending to the distal end to which is anchored a guide rod See Deschesnes Figure 7 noting angle thea and [0077]; and 4Utility PatentSer. No. 16/361,289said sliding mass attached on or through the said guide rod perpendicular to an elongated axis of said rigid elongate shaft See Figure 1A noting the weight 22 of Deschesnes; whereby the elongated shaft acts as the second stop at the proximal end and the first stop is attached to the distal end of said guide rod.  See Figure 1A noting the stop 34 and the stop 27.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Meyers to include the teaching of Deschesnes to provide a que to the user while swinging the sports implement.  (See [0094])

15. (Previously presented) The sports training apparatus of claim 8, wherein said axial extension is angled and affixed at a distal terminus of the elongated shaft.  See Deschesnes Figure 7 noting the angle theta and reference [0077].  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Meyers to include the teaching of Deschesnes to provide a que to the user while swinging the sports implement.  (See [0094])

16. (Previously presented) The sports training apparatus of claim 8, wherein said axial extension is angled and affixed near a distal terminus of the elongated shaft.  See Deschesnes Figure 7 noting the angle theta and reference [0077].  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Meyers to include the teaching of Deschesnes to provide a que to the user while swinging the sports implement.  (See [0094])

17. Cancelled  

18. (Previously presented) Meyers teaches A sports training apparatus for practicing lacrosse See Meyers Abstract comprising: an elongate shaft formed of a rigid member extending along a length and having a gripping portion at a proximal end See Meyers See Figure 11 and [0035] noting the weight that slides between two stops with springs therebetween an internally position freely moving slidable mass See Figure 10-14; Deschesnes teaches an angled axial extension affixed at a distal terminus of the elongate shaft See Figure 7 noting angle theta and [0077]; a first stop secured to said axial extension at a first end See Figure 1A noting the stop 34; a second stop secured to said axial extension at a second end See Figure 1A noting the stop 27; a freely moving slidable mass internally positioned in said axial extension between externally located said first stop and said second stop See Figure 1A noting the weight 22, wherein said slidable mass has a weight and a center of 5Utility Patentgravity selected to replicate a lacrosse ball release motion See Deschesnes [0028] wherein the selection of the weight size is discussed.  Reference the citation to In re Aller noted supra.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Meyers to include the teaching of Deschesnes to provide a que to the user while swinging the sports implement.  (See [0094])  Furthermore, it has been held that the omission of an element and its function is obvious if the function of the element is not desired.  See In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).  As such, the removal of the biasing elements of Meyers (see 23 and 24) would be an obvious choice to one of ordinary skill in the art.

19. (Previously presented) The sports training apparatus of claim 18, wherein the sliding mass is restrained from freely contacting the distal stop by the utilization of resistance bands or a compression spring.  See Deschesnes Figure 1A noting the bands 30 It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Meyers to include the teaching of Deschesnes to provide a que to the user while swinging the sports implement.  (See [0094])


20. (Currently amended) The sports training apparatus of claim 14, wherein said guide rod controls the sliding mass in order to pivot between from about 1" to about 4" in a dynamic manner.  See Deschesnes noting Figure 1A wherein the mass 22 slides along the shaft 16.  Reference [0050] which speaks of the distance traveled by the weight.  The examiner notes that the distance the mass travels is a result effective variable.  In Re Aller states that "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  (See MPEP 2144.05 II)  As such, it would have been obvious to one skilled in the art, at the time of the invention, to modify Deschesnes to have the mass slide 1” to about 4” to obtain optimal ranges by routine experimentation.

21. (Currently amended) The lacrosse training device of claim 1, further comprising one or more adjustable stop locations along an exterior length of the stick for adjusting the overall length and for limiting the movement of said sliding mass within a bore of said stick.  See Meyer noting figure 11 which shows the weight 22 which includes the stops 21 and 20 with springs inbetween the stops and the weights.  Reference In Re Stevens where it was held that adjustability, where needed, is not a patentable advance.  (In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954))  As such, the examiner does not consider making the stops adjustable to be a patentable advance.  Further reference Deschesnes [0051] which speaks of the use of variable force springs if desired.  As such, the disclosure clearly teaches adjustability through different springs wherein the different springs can also utilize different lengths for adjusting the travel. It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Meyers to include the teaching of Deschesnes to provide a que to the user while swinging the sports implement.  (See [0094])

22.  (New)  The sports training apparatus of claim 8, further comprising a kit wherein the slidable mass, the stops and the axial extension are selectively removable from said elongate shat.  Deschesnes teaches a slidable mass 24 stop 34, 42 and an axial extension 24 which can be disassembled and removed from elongate shaft 16.

Response to Arguments
Applicant's arguments filed 11/27/2020 have been fully considered but they are not persuasive.  The applicant argues that the Meyers reference is for an entirely different need and purpose.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Additionally, the arguments directed towards the free flowing sliding mass are addressed in the rejections supra.  Although the Meyers reference does teach biasing elements 23, 24 connected to the mass the mass can still be considered free flowing.  Moreover, the holding of In re Larson shows that the removal of the biasing elements would be obvious is their removal were desired.  Furthermore, it has been held that the omission of an element and its function is obvious if the function of the element is not desired.  See In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503.  The examiner can normally be reached on Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711